Mr. Justice Pringle
specially concurring:
In my view, the judgment must be reversed and the matter remanded because, in the present posture of the case, there is nothing in the record from which the trial court could determine whether the issues to be made in the case were inappropriate to its jurisdiction.
Until the issues which are to be tried are made up, the question of where the jurisdiction to try those issues *379lies cannot be determined. United States v. Chesapeake & Ohio Ry. Co., 352 U.S. 77, 1 L.Ed. (2d) 140, 177. S. Ct. 172. The mere fact that a complaint is filed by one carrier against another, that illegal transportation of property for hire is the subject matter of the complaint, and that no administrative relief has been sought before the Public Utilities Commission is not sufficient to oust courts of jurisdiction to try the matter. Even in those states where the doctrine of primary administrative jurisdiction is recognized, there are many issues of fact and law which can arise under such circumstances in which the courts have exclusive jurisdiction to the complete exclusion of the administrative bodies.
I am authorized to say that Mr. Justice Frantz concurs in this opinion.